Title: From George Washington to Nathanael Greene, 19 April 1781
From: Washington, George
To: Greene, Nathanael


                        

                            
                            Dr Sir,
                            Hd Qrs New Windsor April 19. 1781
                        
                        I duly received your letter of the 17th of March inclosing the copy of one of the 16th to the President of
                            Congress—The motives which induced you to hazard a battle appear to me to have been substantial—I am happy to find by
                            your subsequent letter to Congress, that the retreat of Cornwallis in circumstances of distress corresponded with your
                            expectations. I still however regard your affairs as critically situated—the enemy are accumulating a large force in the
                            Southern states—we have several concurring accounts that a further detachment is preparing at New York to be commanded
                            by Clinton himself—Its destination is given out to be for delaware bay; but it is much more probably for Chesapeak or Cape
                            fear.
                        The Marquis will have informed you of the orders he has received to march Southward with his corps and to
                            concert with you his ulterior movements, whether to remain in Virginia to make head against the enemy who are now in
                            force there or to proceed directly to a junction with you.
                        General St Clair informs me that 900 of the Pensylvanians were to march the 16th from York Town.
                        You may be assured that we give you all the support in our power—I wish our means were more adequate.
                        We are impatiently waiting for definitive advices from Europe; we have nothing certain since the dutch
                            war—The precariousness of conveyances by the post would make it dangerous to enlarge confidentially. With the truest
                            esteem & regard. I am D. Sir Yr most Obed. servt
                         
                            Go: Washington
                        
                    